Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1- 20 are presented for examination. 
	The response of 07/28/22 was received and considered.

Response to Arguments
Applicant’s arguments, filed 07/28/22, with respect to claims 2-7, 11-14 and 18-19 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 2-7, 11-14 and 18-19  have been withdrawn.  
Applicant’s arguments with respect to claim 1 has been considered but is not persuasive.  Applicant argues Boivie lacks or does not expressly disclose “adding, by a first device, an identifier of a second device”.   The examiner respectfully disagrees.  Paragraph 0009 and corresponding paragraph 0091 of Boivie teach appending a resource server identifier that identifies the resource server, which is a second request resource and not itself.  The applicant further argues there is no description of second and third devices.  The examiner respectfully disagrees, paragraph 0091 further teaches the third secure processor in the resource.  Bovie teaches multiple devices as represented in Figure 7.  Bovie further teaches, paragraph 0091: The first secure processor within the resource server then encrypts the appended second encrypted request, thus allowing the resource server to establish a communication session between the first secure processor (secure processor 517) in the resource server and a third secure processor (e.g., secure processor 618) in the second requested resource.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 10-12 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,664,627. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the ‘627 application.  This is an anticipatory double patenting rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boivie et al, US 2017/0093804 and further in view of Ogawa, US 2004/0068566.

Regarding claim 1, Boivie teaches method comprising: 
adding, by a first device, an identifier of a second device to [a registered device list] of the first device (paragraph 0009: first secure processor within the resource server appends a resource server identifier to the second encrypted request to create an appended second encrypted request, where the resource server identifier identifies the resource server.).   Boivie lacks or does not expressly disclose a registered device list.  However, Ogawa discloses a registered device list (fig. 7, terminal apparatus attribute table contain the registered host address list and fig. 8 step S21, inquires if an IPV6 host address of a corresponding terminal apparatus exists in the terminal apparatus attribute table and in response the property of the host device not corresponding to the registered host device list (fig. 8, step S18, address unregistered notice)).   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed in invention, to modify Boivie with Ogawa to include a registered host device list, in order to determine if the device is authentic, as taught by Ogawa, paragraph 0099.
Boivie, as modified above, further discloses
receiving, by the first device, a request for communication with a third device (paragraph 0047: security object 208 is a credential, token, key, or other object that is used by an executable program to afford access to the protected data 210 described herein); 
in response to the request for communication with the third device, the first device sending  a first message to the second device to prompt authentication of the third device, including receiving a credential (fig. 7. 710: secure communication channel is established); 
receiving a second message from the second device, the second message indicating receipt of the credential; and 
in response to the second message, adding an identifier of the third device to the registered device list (paragraph 0047: security object 208 is a credential, token, key, or other object that is used by an executable program to afford access to the protected data 210 described herein). 

Regarding claim 8, Boivie as modified above further discloses the method of claim 1 further comprising, in response to the request for communication with the third device, the first device sending a plurality of messages that includes the first message to a plurality of devices that include the second device, wherein each of the plurality of messages prompts authentication of the third device including receiving the credential (paragraph 0047: security object 208 is a credential, token, key, or other object that is used by an executable program to afford access to the protected data 210 described herein). Regarding claim 9, Boivie as modified above further discloses the method of claim 8 further comprising: determining when none of the plurality of devices are detectable over a network; and in response to none of the plurality of devices being detectable over the network, requesting a secure reboot of the first device (paragraph 0093: the resource server detects an invalid request for the first requested resource. In response to detecting the invalid request for the requested resource, the first secure processor reboots the secure operating system using pre-stored emergency computer program instructions.).
As per claims 10, 15-17 and 20, this is a system version of the claimed method discussed above in claims 1 and 8-9 wherein all claimed limitations have also been addressed and/or cited as set forth above.

Allowable Subject Matter
Claims 2-7, 11-14 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,257,179 to Saylor et al., teaches a user to identify peers and obtain additional information regarding the peers through the credential management system. 
US 2017/0171200 to Bao et al., teaches the Mobile Device Number (MDN) of the user device is identified. A token requested by the identity server is created (1350). An identity server is enabled to authenticate the user device for the application server, by sending the token to the identity server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434                                                                                                                                                                                                        
/TESHOME HAILU/Primary Examiner, Art Unit 2434